Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/11/2022 has been entered. Claims 1, 8, and 10-11 have been amended. Claims 7, and 9 have been canceled. Claims 1-6, 8, and 10-17 remains pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasanthan (US 20170087596) in view of Kaori (US 9022220).
Regarding claim-1, Vasanthan discloses a screen apparatus (sieving apparatus 12; Fig.1) for screening granulate (grain product G; Fig.1) (Check: Abstract; Detail Description; Fig.1), comprising: 
(a) a screen housing (Fig.1) having a base (defined at 44; Fig.1), a cover (top chamber cover 20; Fig.1) and a side wall (Fig.1) 
(b) an inlet for the granulate (grain G inlet port 26; Fig.1) arranged on the screen housing ([0070], [0076-0077]) 
(c) an outlet for the screened granulate (coarse exist port 28, fine fraction exist port 24 and 42; Fig.1) arranged on the screen housing ([0070], [0078]).
(d) a screen (sieve bed 30; Fig.1) having at least a partially conical form (See Fig.1 sieve bed is in cone/conical form) arranged in the screen housing ([0071]), and 
(e) an inlet (horizontal tube 38; Fig.1) for transfer air ([0070], [0077]), 
wherein the outlet (28, 24) for the screened granulate arranged on the screen housing is arranged on the side wall of the screen housing (Fig.1)
But Vasanthan does not discloses wherein the screen apparatus (12) has a grinding body configured to correspond to the design of the screen and arranged in the screen housing (Fig.1). Vasanthan lacks a grinding body configured to correspond to the design of the screen.
Kaori discloses sieving apparatus 100 for powder (Fig.2) and, also discloses a grinding body (blade 131, Fig.2-4) configured to correspond to the design of the screen (Check: Col.6 line23-35 for structure, size, and shape according to frame) and arranged in the screen housing (frame 121; Fig.2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to additonally provide Vasanthan’s apparatus with a grinding body configured to correspond to the design of the screen as taught by Kaori for purpose of rotating the grinding body (131) to sieve a powder without oscillating the filter/sieve 122 as well as stirs and fluidized the powder.

Regarding claim-2, Vasanthan as modified discloses wherein the screen housing has a cylindrical design (Fig.1).
Regarding claim-3, Vasanthan as modified discloses wherein the screen housing has an at least partially conical form (Fig.1).
Regarding claim-4, Vasanthan as modified implicitly discloses wherein the outlet (28, 24) for the screened granulate arranged on the screen housing is arranged tangentially to the side wall of the screen housing (Fig.1). Even though Vasanthan doesn’t explicitly disclose the outlet are arranged tangential to sidewall in figure.1, however it does explicitly show inlet are tangentially arranged on sidewall of cyclone 70 and 68. Therefore, a person skilled in the art can easily construed a similar outlet (28, 24) arrangement in sieving apparatus (12; Fig.1).
Regarding claim-5, Vasanthan as modified does not discloses wherein the outlet (28) is arranged above the inlet for transfer air. However, it does shows that inlet for transfer of air (38) and outlet (28) are arranged at same level. So, it would be an obvious to a skilled person in the art to construct the arrangement of outlet above the inlet. Moreover, this is just a mere of design and constructional detail of an apparatus and one of the skilled person in the art would be motivated to design and construct an outlet above the inlet to meet the requirement of desired specification.
Regarding claim-6, Vasanthan discloses wherein the configuration of the screen (sieve bed 30; Fig.1) arranged in the screen housing corresponds to the design of the screen housing (Fig.1).
Regarding claim-8, Vasanthan as modified discloses wherein the grinding body (131, Fig.2-4 as taught by Kaori) arranged in the screen housing is arranged above the screen (sieve bed 30; Fig.1).
Regarding claim-10, Vasanthan as modified discloses wherein the grinding body (blade 131, Fig.2-4 as taught by Kaori) arranged in the screen housing is rotatable. (Check: Col.5 line41-46 of Kaori for rotation of blade).
Regarding claim-11, Vasanthan as modified discloses wherein the grinding body (blade 131, Fig.2-4 as taught by Kaori) arranged in the screen housing can be driven by a motor (141, Fig.2-4 as taught by Kaori). (Check: Col.5 line41-46 and Col.7 line63-67 of Kaori for rotation of blade).
Regarding claim-12, Vasanthan discloses wherein the inlet (horizontal tube 38; Fig.1) for transfer air is arranged on the side wall of the screen housing (Fig.1; ([0070], [0077])
Regarding claim-13, Vasanthan implicitly discloses wherein the inlet (38) for transfer air is arranged tangentially to the side wall of the screen housing (Fig.1). Even though Vasanthan doesn’t explicitly disclose the inlet are arranged tangential to sidewall in figure.1, however it does explicitly show inlet are tangentially arranged on sidewall of cyclone 70 and 68. Therefore, a person skilled in the art can easily construed a similar inlet (38) arrangement in sieving apparatus (12; Fig.1).
Regarding claim-14, Vasanthan as modified discloses wherein the screen apparatus (sieving apparatus 12; Fig.1) has a rotor disc (bottom port/rotary airlock valve 42, Fig.1) ([0072]).
Regarding claim-15, Vasanthan as modified discloses wherein the rotor disc (42) is arranged in the screen housing between the screen (30) and the base (defined at 44; Fig.1) of the screen housing (Fig.1).
Regarding claim-16, Vasanthan as modified discloses wherein the rotor disc (42) can be driven by a motor. It can easily construed by the skilled person in the art to rotate the rotary airlock valve (42) via a motor or by any mean.
Regarding claim-17, Vasanthan as modified does not disclose wherein the rotor disc (42) has an at least partially conical design. It is just a mere of design and constructional detail of an apparatus and one of the skilled person in the art would be motivated to design and construct reinforcing ribs according to the desired specification of an apparatus.
Response to Arguments
In the remarks/arguments filed on 07/11/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding newly amended Independent claim 1 (Robert DE 102008038645):
Applicant’s arguments, with respect to newly amended independent claim-1 have been fully considered and are persuasive. The rejected claims under 102 and 103 have been withdrawn.
Regarding newly amended Independent claim 1 (Vasanthan US 20170087596):
Applicant’s augment with respect to newly amended independent claim 1 as being unpatentable over Vasanthan has been fully considered and are not persuasive.
Applicant argues that Vasanthan fails to teach a screen having a partially conical form.
In response Vasanthan does teaches a screen (sieve bed 30; Fig.1) having at least a partially conical form (See Fig.1 sieve bed is in cone/conical form).
Regarding newly amended Independent claim 1 (Hans US 4466542):
Applicant’s arguments, with respect to newly amended independent claim-1 have been fully considered and are persuasive. The rejected claims under 102 and 103 have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651